DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/617,528, filed on January 15, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
Status of the Claims
Amendments to claims 1, 7, 13 and 17 have been entered.
Claims 2, 10 and 14 were previously canceled.
Accordingly, claims 1, 3-9, 11-13 and 15-23 are currently pending.
Response to Applicant’s Remarks
To date, there have been two non-final actions, two final actions and two advisories.  Currently, the claimed subject matter of the independent claims include a waveform generator and a receiver configured to estimate range and Doppler from a periodic auto-correlation function.  All radars have a waveform generator and a receiver.  Radar Detection And Ranging (RADAR) is routinely used to estimate range, hence the acronym.  Doppler filters are routinely 
Previously the Examiner used the reference Davis to teach cross-correlation but based on further research, the Examiner believes Zadoff-Chu sequences inherently have good cross-correlation properties.  Please see the two references below:
Cheng (US 2016/0223641) teaches “The Zadoff-Chu sequence has an orthogonal property between different cyclic shifts of a root sequence when signals are received synchronously. Zadoff-Chu sequences do not, however, have sufficiently high cross-correlation properties between sequences when the received signals do not arrive synchronously (Para. 77).”
Vanderveen (US 2019/0221110) teaches “Zadoff Chu sequences can provide low cross-correlation among signals from different transmitters (Para. 71).”
Applicant has amended the claimed subject matter to include the feature “with a varied chirp order or a varied amplitude” in claims 1 and similar language in claim 7 and has amended the claimed subject matter to include the feature “with a varied amplitude” in claim 13  
It is not entirely clear to the Examiner as to what is meant by “order.”  The specification talks about modulation to include information such as identification.  See Spec. Para. 7.  Although none of the drawings show either of a frequency modulation or amplitude modulation, the Examiner believes Applicant is referring to frequency modulation to convey information with 
An example of a Zadoff-Chu sequence for u=7 and N-353 is reproduced below as provided by https://en.wikipedia.org/wiki/Zadoff%E2%80%93Chu_sequence.

    PNG
    media_image1.png
    266
    500
    media_image1.png
    Greyscale

As shown, the sequence appears to have both frequency and amplitude modulations wherein not all segments have the same frequency and/or amplitude modulation.  In other words, frequency modulation and/or amplitude modulation may be inherent to Zadoff-Chu sequences.  Nonetheless, for the reason of compact prosecution, the Examiner will bring in a new reference to address the newly added feature.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “with a varied chirp order or a varied amplitude” in claims 1 and similar language in claim 7 and the feature “with a varied amplitude” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8-9, 11-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The specification only refers to changing/varying the chirp order once at Para. 40 which states “The cascaded (concatenated) ZC sequences may not all be identical, but rather may change the chirp order and/or the amplitude of the sequences to achieve a particular goal.”  Claim 7 was amended such that the chirp order o amplitude is varied in one sequence contrary to the original disclosure at Para. 40 which state that ZC sequences may be varied from sequence to sequence.  
Dependent claims 8-9, 11-12 and 21 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-12, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the Examiner must speculate as to what is meant by varying the chirp order as discussed supra in the section title Response to Remarks.  The Examiner See Spec. Para. 40.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Dependent claims 1, 3-6, 8-9, 11-12 and 21-23 are rejected due to a dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachesd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 13 and 15-23 are rejected under 35 U.S.C. 103 as being obvious over Rao (US 2018/0231652) in view of Cheng (US 2016/0223641) and Kojima (US 2013/0181858).
As to claims 1 and 13, Rao teaches a vehicle (vehicle 1) for autonomous driving (intended use; also, the specification does not appear to provide any level of specific detail for autonomous driving other than for its intended use), the vehicle comprising: 
a radar sensor (Fig. 1 shows radar interrogator 80 and radar transponder 90 and Fig. 2 shows the interrogator and Fig. 3 shows the transponder) comprising: 
a waveform generator of a waveform transmission module (Fig. 2A item 206; “local oscillator” in Paras. 32 and 55) adapted to generate a phase- coded waveform based on a set formed from an orthogonal sequence concatenated multiple times with itself , wherein the orthogonal sequence is a Zadoff-Chu (ZC) sequence (Rao teaches codes that “may repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (emphasis added)” thus meeting the scope of codes that are concatenated multiple times with itself.  See Rao Para. [0052].   Rao further teaches that the code can be the “constant amplitude zero autocorrelation codes (CAZAC) (also known as Frank -Zadoff-Chu (FZC) sequences)” thus meeting the scope of “phase-coded waveforms” namely “Zadoff-Chu (ZC)” codes which are inherently orthogonal.  Id.  The specification at para. 20 admits that the correlation of the ZC codes multiple times with itself results in periodic (cyclic) correlation.  See Spec. 20.  In view of Applicant’s specification, one of ordinary skill would reasonably conclude that the periodic correlation is an inherent feature resulting from a correlation of ZC codes which is clearly teachesd in Rao.  See also Fig. 9 showing at least three sequences thus meeting the scope of “sequences concatenated multiple times with itself”); and 
a receiver (Fig. 2A 208) adapted to estimate a range (Para. [0031] “range”) and Doppler from a periodic auto-correlation formed from a correlation of a received echo and the phase-coded waveform (Para. [0042] “The longer the sequence of correlator outputs used to estimate See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed”).
Although Rao teaches at Para. 53 “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes,” Rao is silent regarding that cross-correlation is being performed to reduce interference.  
In the same field of endeavor, Cheng teaches “The Zadoff-Chu sequence has an orthogonal property between different cyclic shifts of a root sequence when signals are received synchronously. Zadoff-Chu sequences do not, however, have sufficiently high cross-correlation properties between sequences when the received signals do not arrive synchronously (Para. 77).”  
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art to ensure that the Zadoff-Chu sequences as taught by Rao are received in a synchronous manner in order to have good orthogonality and cross-correlation properties thereby reducing interference and improving signal-to-noise.  
Rao teaches “In an FMCW radar system, the transmitter of the radar system sends a continuous sinusoidal signal in which the frequency of the signal varies. This is sometimes called a chirp radar system (Para. 31).”  Although the Examiner believes that Zadoff-Chu sequences inherently have a varied chirp order or a varied amplitude as discussed supra, a new reference is brought in to teach the limitation “with a varied order or a varied amplitude” ensure compact prosecution.  
In the same field of endeavor, Kojima teaches “to extract the racon identification code from the transmission waveform acquired through the ASK modulation, the difference in 
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art to apply amplitude or frequency modulation to the chirp signal comprising Zadoff-Chu sequence segments as taught by Rao in view of Cheng in order to convey information such as identification thereby allowing for the radar to be identified thus providing for improved security.  
As to claims 3 and 15, Rao in view of Cheng and Kojima further teaches the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Rao: Para. [0031] “chirp” a chirp increases and/or decreases linearly and repeats thus meeting the scope of at least one of a triangle-type or saw-type).
As to claims 4 and 16, Rao in view of Cheng and Kojima further teaches the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (Id.).
As to claims 5 and 17, Rao in view of Cheng and Kojima further teaches the vehicle of claim 13 and radar of claim 1, wherein a transmit antenna of the waveform transmission module is further adapted to transmit the phase-coded waveform (Rao: Para. [0052] discusses various spreading codes that are transmitted include Zadoff-Chu.  Fig. 1 also shows Rx/Tx items 104.).
As to claims 6 and 18, Rao in view of Cheng and Kojima further teaches the vehicle of claim 13 and radar of claim 1, wherein the receiver is further adapted to receive the echo
As to claim 7, Rao teaches a method for generating a radar signal, the method comprising: 
generating a plurality of orthogonal sequences, wherein the orthogonal sequences are Zadoff-Chu (ZC) sequences (Rao teaches “constant amplitude zero correlation codes (CAZAC) (also known as Frank-Zadoff-Chu (FZC) sequences” that may “repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (Para. [0052]).”  See also Applicant’s Specification at Para. 20 which makes it kwon that correlation of ZC codes result in a periodic autocorrelation as discussed in the Remarks.  Orthogonality is also inherent to FZC or ZC codes); 
assigning a first orthogonal sequence to a radar sensor device (Para. 32 “The transmitted signal is phase modulated by mixing a baseband signal (e.g., with two values +1 and -1) with a local oscillator to generate a transmitted signal with a phase that is changing corresponding to the baseband signal.”); 
concatenating the first orthogonal sequence multiple times with itself to form a sequence set (Para. 52 as previously cited); 
generating a phase-coded waveform from the sequence set (Para. 52 FZC codes same as ZC codes); 
receiving an echo from the [transmitted] phase-coded waveform (Fig. 2A item 208; see also Para. 32 “PMCW”); 
correlating the echo with the phase-coded waveform to form a periodic autocorrelation comprising correlation peaks (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As and 
determining a Doppler estimate from a delay between the correlation peaks of the periodic auto-correlation (Para 42 and 44 as previously cited).
Although Rao teaches at Para. 53 “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes,” Rao is silent regarding that cross-correlation is being performed to reduce interference.  
In the same field of endeavor, Cheng teaches “The Zadoff-Chu sequence has an orthogonal property between different cyclic shifts of a root sequence when signals are received synchronously. Zadoff-Chu sequences do not, however, have sufficiently high cross-correlation properties between sequences when the received signals do not arrive synchronously (Para. 77).”  
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art to ensure that the Zadoff-Chu sequences as taught by Rao are received in a synchronous manner in order to have good orthogonality and cross-correlation properties thereby reducing interference and improving signal-to-noise.  
Rao teaches “In an FMCW radar system, the transmitter of the radar system sends a continuous sinusoidal signal in which the frequency of the signal varies. This is sometimes called a chirp radar system (Para. 31).”  Although the Examiner believes that Zadoff-Chu sequences inherently have a varied chirp order or a varied amplitude as discussed supra, a new reference is brought in to teach the limitation “wherein a chirp order or an amplitude of the first orthogonal sequence in the sequence is varied” to ensure compact prosecution.  
In the same field of endeavor, Kojima teaches “to extract the racon identification code from the transmission waveform acquired through the ASK modulation, the difference in 
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art to apply amplitude or frequency modulation to the chirp signal comprising Zadoff-Chu sequence segments as taught by Rao in view of Cheng in order to convey information such as identification thereby allowing for the radar to be identified thus providing for improved security.  
As to claim 8, Rao in view of Cheng and Kojima further teaches the method of claim 7, further comprising determining a source of the echo (Rao: Para. “A matched filter may also be used to produce a set of outputs that correspond to the correlator outputs for different delays.”  See also Para. 31 “the Doppler frequency can also be determined.”  In other words, Doppler can distinguish clutter (as a source) from targets.).
As to claim 11, Rao in view of Cheng and Kojima further teaches the method of claim 7, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Rao: Para. 31 “chirp”).
As to claim 19, Rao in view of Cheng and Kojima further teaches the vehicle of claim 13, wherein the vehicle is one of a terrestrial vehicle, an airborne vehicle, or a marine vehicle (Rao: Fig. 1 shows a terrestrial vehicle).
As to claim 20, Rao in view of Cheng and Kojima further teaches the vehicle of claim 19, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies 
As to claim 21, Rao in view of Cheng and Kojima further teaches the method of claim 7, further comprising transmitting the phase-coded waveform (Rao: Paras. 52 & 83 “PMCW”).
As to claim 22, Rao in view of Cheng and Kojima further teaches the radar sensor of claim 1, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Rao: Fig. 1 shows an automotive radar system).
As to claim 23, Rao in view of Cheng and Kojima further teaches the radar sensor of claim 1, wherein the receiver is further adapted to estimate the Doppler from a delay between correlation peaks of the periodic auto-correlation (Rao: Para. 42 & 44 as previously cited).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Cheng and Kojima and Applicant Admitted Prior Art.
  Rao teaches chirp waveforms as previously cited in Para. 31.  Rao does not specifically refer to a triangular or saw-tooth waveform.  Examiner takes official notice and now Applicant Admitted Prior Art that the triangular and sawtooth chirps are well known and used extensively throughout automotive radar industry to simultaneously improve range and Doppler resolution and are easier to implement and process than non-linear chirps.  As such, it would have been obvious to one of ordinary skill in the art, if not already assume, to use a sawtooth and/or triangular chirp to improve overall resolution without the extra processing required by non-linear chirps.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rao does not teaches extracting an IPV6 address from an echo.  
Anvari (US 10,591,590) teaches “transmitting a coded signal like an IP address” but is directed to a wireless communication sensor instead of radar and does not specify an IPV6 address.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648